46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Patton MCGLOTHLIN, Plaintiff Appellant,v.Edward W. MURRAY;  Lou Cei, Chairman of the VirginiaDepartment of Corrections Central ClassificationBoard;  Patrick Gurney;  Nurse Black,Defendants Appellees.
No. 94-6866.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the Western Dis-trict of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge;  James H. Michael, Jr., District Judge.  (CA-92-789-R)
John Patton McGlothlin, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  Jack B. Russell, RUSSELL, CANTOR, ARKEMA & EDMONDS, P.C., Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district courts' orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district courts' opinions granting summary judgment to the Defendant on one claim and later accepting the recommendation of the magistrate judge in denying the remaining claims discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district courts.  McGlothlin v. Murray, No. CA-92-789-R (W.D.Va. May 28, 1993 & July 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED